PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/398,108
Filing Date: 4 Jan 2017
Appellant(s): GUZMAN et al.



__________________
Michael Ben-Shimon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 4, 2021 appealing from the Office action mailed December 28, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal 
The Examiner has no comment on the Appellant's Real Party In Interest, Related Appeals and Interferences, Summary of Claimed Subject Matter. Every ground of rejection set forth in the Office action dated December 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION." 

The following ground(s) of rejection are applicable to the appealed claims. 

Double Patenting
Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Serial No. 15/013,284.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the same limitations contained in the broader claims of the parent application (except for the last limitation, “determining . . . whether the extraction is verified”).  As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer towww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject 
Under the 2019 PEG, step 2a-prong 1, claims 1-19 recite a judicial exception(s), including mental processes and a method of organizing human activity (e.g., fundamental economic principle that was previously performed by the human mind and manually).  More particularly, the entirety of the method steps are directed towards the review of parameters/identifiers in receipts/invoices/electronic documents to verify same, and extracting images from a document.  The present invention merely automates what has been done manually and mentally (wherein a processing circuitry and memory supplant the eyes and brain and are used to extract images from a document, the brain creates template/structure for the information, and determines at least one transaction parameter, and verifying the images with a visual identifier).  The claims recite business method subject matter that is economic in nature.  As such, the claims recite inventions including an abstract idea under Alice Corporation.
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)). The amendment’s addition of creating the template based on 
Under part 2b, the extraneous limitations of independent and dependent claims recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology. For example, the “creating a template that is a dataset, and verifying the extracted image based on the template” step merely describes how OCR works.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Finally, Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1, 2, 4-12, 14-19 are rejected under 35 U.S.C. §103 as being anticipated by U.S. 2011/0182500 to Esposito et al., in view of US 2010/0211609 to Xiong et al.  
With respect to Claim 1, 10, and 11, Esposito teaches a system (FIGS. 1, 6-20) comprising a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process (¶ [0047]), the process comprising, a method (FIGS. 2-5) for verifying an extraction of a plurality of document images from an electronic document (¶ [0002], “to extracting machine determinable information from an electronic document image and utilizing a portion, or combination, of the machine determinable information, to contextualize the machine indeterminable information”; ¶¶ [0027-28], “from an electronic document image” teaches the document having more than one image”, “images”; ¶¶ [0030-31] “according to each document image”; ¶ [0070]; FIG. 7; claim 8 therein: images may be region or data to be extracted, and image may be overall document), comprising: analyzing the electronic document to determine at least one transaction parameter (¶¶ [0030-32] transaction information; ¶ [0081] “amount” data field) of a transaction, the electronic document including the plurality of document images (FIG. 7 showing an electronic document having 4 images cropped); creating a template for the transaction (¶¶ [0030-32], a structured data set is data structured for addressable analysis, typically stored in a database; ¶¶ [0036-37]) based on information in the electronic document, wherein the template is a structured dataset including the determined at least one transaction parameter (¶¶ [0030-32];[0036-37], stored templates, template may be added based on information in document); determining, for each document 
Although reciting the storage of data field in a database associated with each region of the template (¶ [0031], Esposito fails to expressly teach a template presenting a “structured dataset” as claimed.  Xiong, however, teaches the use of a template to produce a structured dataset based on a pattern and “entity instances.” (¶¶ [0002];[0061])  Xiong teaches “a structured dataset” compiled from a template (thought it also teaches the use of fields (i.e., parameters) that includes information organized into a structure (¶ [0057]), and identifying patterns (verifying)).  Xiong discusses limitations with unstructured datasets, and a desire to create structured datasets suitable for automated reporting. (¶¶ [0002-03])  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Esposito to include the template being a structured dataset as taught in Xiong, in order to generate structured datasets suitable to automated reporting.
With respect to Claims 2, and 12, Esposito teaches analyzing, via machine vision, each obtained document image of the electronic document to determine data, wherein it is determined whether the extraction is verified further based on the determined data. (¶¶ [0030-31])

With respect to Claims 5, and 15, Esposito teaches extracting the plurality of document images from the electronic document, when it is determined that the extraction is not verified. (¶¶ [0030-31], doing the extracting prior to the verification step reads upon this when the verification step fails)
With respect to Claims 6, 7, 16, and 17, Esposito teaches wherein identifying at least one field and the at least one value further comprises: analyzing the electronic document to determine data in the electronic document (¶¶ [0030-32];[0081]) and extracting, based on a predetermined list of fields (¶¶ [0030-32];[0081]), at least a portion of the determined data, wherein the at least a portion of the determined data matches at least one field of the predetermined list of fields (¶ [0081]).
Esposito fails to teach wherein analyzing the electronic document further comprises: identifying, in the electronic document, at least one key field and at least one value; creating, based on the electronic document, a dataset, wherein the created dataset includes the at least one key field and the at least one value; and analyzing the created dataset, wherein the at least one transaction parameter is determined based on the analysis.  Xiong however, further teaches the determination of a key entity, and a pattern comprising a key entity (¶¶ [0055-57];[0069]).  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Esposito to include this limitation. 
With respect to Claims 8, and 18, Esposito teaches wherein analyzing the electronic document further comprises: performing optical character recognition on the electronic document.  (¶¶ [0029-32];[0070];[0078];[0087];[0102])

	
Claims 3 and 13 are rejected under § 103 as being unpatentable over Esposito, in view of Xiong, and further in view of US 2008/0219543 to Csulits et al.
With respect to Claims 3, and 13, Esposito fails to expressly teach wherein determining whether the extraction is verified further comprises: determining whether at least two of the obtained document images are duplicates. Csulits however, teaches considering duplicate images in to verify counterfeit serial numbers (¶ [0128]).  Csulits teaches a need for discovering problems with financial documents quickly and accurately. (¶ [0003])  As such, it would have been obvious to an ordinary artisan to modify the teachings of Esposito to include discovering two duplicate images, in order to discover problems pertaining to financial documents quickly and accurately.

(2) Response to Argument
With respect to Double Patenting rejection, it is noted that the Double Patenting rejection was agreed to be held in abeyance by Applicant and the Examiner until the end of prosecution.  
With respect to § 101, a prima facie rejection has been presented.  Contrary to prior art rejections, § 101 rejections are not evidence based; and an articulable reason for the instant rejection, including the statutory basis, judicial exception cited, several real world examples of the abstract idea, and several reasons as to why the limitations of the claims fail to offer significantly more has been provided.  Proof that a process is a long standing commercial practice is not required. As noted in the guidelines "judicial exceptions need not be old or long prevalent," and "even newly discovered judicial exceptions are still exceptions, despite their novelty." With respect to Berkheimer, the record is replete with support for any evidentiary finding, including the prior art references of record (publications).
The claims continue to recite a fundamental economic activity and method of organizing human activity under the 2019 PEG, October update.  Creating a template based on transaction information from a document is long standing commercial practice. In this sense the template reads upon the structure of a database constructed to store information from paper documents (wherein the content of the paper documents are fed into fields of the database (e.g., Microsoft Access)), thus digitizing said records.  A structured dataset is a term of art defined as:
Structured data is data whose elements are addressable for effective analysis. It has been organized into a formatted repository that is typically a database. It concerns all data which can be stored in database SQL in a table with rows and columns. They have relational keys and can easily be mapped into pre-designed fields.  

(https://www.geeksforgeeks.org/difference-between-structured-semi-structured-and-unstructured-data)
See, Alice Corporation.  Applicant’s submission of improvement to computing technology (e.g., faster processing, reduced storage requirements) are not persuasive, as it is unclear as to where the improvement to the computer itself is provided.  It is also noted that a combination claim (e.g., combining Claims (3 or 4) and 8) that may present a quantum of extra-solution activity which results in a practical application has not been recited.
Moreover, the claims are directed to extracting images from a document and verifying the extraction, which is a long standing commercial practice previously performed manually and via mental steps, wherein the eyes and brain extract images from documents, and the brain tabulates/structures said images, and verifies same from previously stored identifiers.  Applicant appears to admit that the instant invention is a method of aiding computers in doing what humans do, but they “cannot easily do.”  Applicant conflates claims directed towards a computer, machine, or robot, with merely using same to perform a method that humans perform. Consumers have manually and mentally set up templates when collimating or categorizing documents based on content for additional tasks at hand.  And people have long relied upon a visual identifier that is a transaction parameter (e.g., a merchant’s name) to identify a document.  Humans have long structured data (e.g., in tables, forms, files, databases, etc.) manually and via mental process, so as to facilitate sorting, categorizing, retrieval, etc.  The fact that a computer is 
Under part 2b, the additional elements recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology. For example, the “creating a template that is a dataset, and verifying the extracted image based on the template” step merely describes how OCR works.  As such, a practical application is not sufficiently recited.  Moreover, the claims fail to recite significantly more than the abstract idea. It is not clear whether the process is tied to a particular machine or (2) transform underlying subject matter to a different state or thing. See, In re Bilski et al, 88 USPQ 2d 1385 CAFC (2008); Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780,787-88 (1876).  
Enfish, and McRO are distinguishable from the instant case, in that the instant case does not involve improvements to technology (e.g., a new form of self-referential database, or lip synching method).  Again, the instant claims instruct the artisan to create the structured dataset template from information obtained from scanned images.  
With respect to the prior art rejections, the prior art references of record continue to teach one of ordinary skill in the art each and every limitation of the claims.  A prima facie case of obviousness under MPEP 2142 has been made in that the prior art references of record teach each and every limitation of the claims, and a motivation to combine the references has been provided. It is noted that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Applicant’s focus on its recitation of a plurality images in comparison to what it asserts is Esposito’s limitation to a single image in the electronic document is misplaced.  First, it is in 
Esposito teaches determination of several parameters from the document, though it doesn’t use the term “parameter.”  For example, the entity name, logo, document type, are transaction parameters (see, ¶ [0029]).  Applicant appears to conflate a parameter to the information itself in its discussion, though it acknowledges Esposito’s teaching of identified regions.  It is not clear what definition of “parameters” is being applied in the discussion.  And classifying the information teaches the use of identifiers.  At ¶ [0030], Esposito teaches updating a stored template to include document content not included in the template, which is creating a new template based on the document.  Esposito teaches wherein the template is a dataset, because it teaches the template being machine determinable and keeping it “in a data store”, which means that it is data.  That said, Xiong has been added as stated. Motivation is clearly presented at ¶ [0003] or Xiong where structured datasets are distinguished from the handling of unstructured dataset to not limited in their sense for automated reporting; it is not necessary to provide a detailed description of “automated reporting.”  Xiong expresses that a document may be generated for a given document type and associated entity (transaction parameter). ¶¶ [0030-32]  This teaches determining a document type and entity prior to generating the template for the document type.
Although Esposito teaches storing data in a database, such data being structurally configured so as to be stored therein; it does not expressly mention the term “structured dataset.”  Xiong, however, expressly teaches “a structured dataset” compiled from a template, and it also teaches the use of fields (i.e., parameters) that includes information organized into the structure ¶ 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 

/WILLIAM J JACOB/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


Conferees: 


/SCOTT S TROTTER/Acting SPE, Art Unit 3696                                                                                                                                                                                                        

/Terry Lee Melius/
RQAS – OPQA


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013